NUMBER 13-18-00666-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

CITY OF EDCOUCH, TEXAS,                                                     Appellant,

                                           v.

JOEL SEGURA,                                        Appellee.
____________________________________________________________

             On appeal from the 206th District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                       MEMORANDUM OPINION
Before Chief Justice Contreras and Justices Benavides and Longoria
                 Memorandum Opinion Per Curiam

      Appellant, City of Edcouch, Texas perfected an appeal from a judgment entered

by the 206th District Court of Hidalgo County, Texas, in cause number C-4204-18-D.

Appellant had filed a motion to dismiss the appeal on grounds that the party no longer

desires to proceed on this matter. Appellant requests that this Court dismiss the appeal.
        Previously, the appellant, City of Edcouch’s had filed motions to substitute

counsel,1 and an emergency motion to enforce stay order, and appellee Joel Segura’s

motion to require the City to designate lead counsel. On December 27, 2018, the Court

abated and remanded to the trial court to determine which attorney had authority to

represent counsel. On January 4, 2019, a supplemental clerk’s record was filed and

showed that on December 23, 2018, the trial court held a hearing and signed an order

discharging Javier Villalobos and Law Offices of Javier Villalobos, along with Jeffery R

Vaugh and the Law Office of Jeffery R Vaughn as attorneys of records and substituting

Orlando Jimenez as the attorney of record.

        The Court, having considered the documents on file and appellant’s motion to

dismiss the appeal, is of the opinion that the motion to dismiss should be granted. See

TEX. R. APP. P. 42.1(a). We hereby REINSTATE this cause of action, appellant’s motion

to dismiss is granted, and the appeal is hereby DISMISSED.2 Costs will be taxed against

appellant. See TEX. R. APP. P. 42.1(d) ("Absent agreement of the parties, the court will

tax costs against the appellant."). Having dismissed the appeal at appellant’s request,

no motion for rehearing will be entertained, and our mandate will issue forthwith.

                                                                                  PER CURIAM

Delivered and filed the
10th day of January, 2019.

        1   The motion to substitute counsel was filed by Orlando Jimenez and signed by the Mayor of
Edcouch. Jimenez has not previously appeared in these proceedings. The original motion for emergency
relief and notice of appeal for the City were filed by Javier Villalobos who is designated counsel in these
proceedings for the City of Edcouch. Jimenez asserts that Villalobos no longer has authority to act for the
City.

        2 Appellant’s motion to substitute counsel and appellee’s motion seeking designation of appellant’s

attorney-in-charge are also granted. Appellant’s emergency motion to enforce stay order is dismissed as
moot.

                                                    2